Citation Nr: 1637918	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Byron R. Simpson, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1979 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that, during the pendency of his claim, the Veteran moved several times but the current Agency of Jurisdiction (AOJ) is the Houston RO based upon his current address of record.

The Veteran initially sought service connection for bilateral knee disorders, which the RO first denied in the rating decision issued in April 2008.  Service connection for a left knee disability was granted in an April 2016 rating decision.  The Veteran appeared and testified at an RO hearing before a Decision Review Officer in September 2008.  A copy of the transcript of this hearing has been associated with the claims file.  In addition, the Veteran and his spouse appeared and testified at a Board hearing held at the RO before a Veterans Law Judge in August 2011.  A copy of the transcript of this hearing has been associated with the claims file.  Thereafter the Board remanded the Veteran's appeal twice in January 2012 and June 2012.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

That Veterans Law Judge who presided over the August 2011 hearing is no longer with the Board.  The Board acknowledges that the Veteran has not been advised of this and afforded an opportunity for another hearing.  However, given the grant herein of the Veteran's appeal, the Board finds that there is no due process violation in proceeding to a decision at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right knee disorder, diagnosed as chondromalacia, is related to his military service.


CONCLUSION OF LAW

Chondromalacia of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran originally filed his claim for service connection for bilateral knee injury in August 2007.  He has consistently reported throughout the pendency of his appeal that the onset of his bilateral knee pain was in service, that he was treated in service and diagnosed to have chondromalacia in his knees in service, and that since service he has had the same pain in his knees that has gotten progressively worse.  Consequently, the Veteran has contended that his bilateral knee conditions should be service-connected.

Initially, the Board acknowledges that the Veteran's service treatment records are essentially missing and this has caused a very long and unfortunate delay in the processing of the Veteran's appeal as VA has attempted to obtain or reconstruct his records.  It is unclear what happened to his records but the Board acknowledges the Veteran's concerns that he raised about the possible use of a wrong social security number, the misspelling of his name and other mistakes that may or may not have been made by VA versus other associated organizations.  The Board assures the Veteran that it has reviewed every request made by VA for his service treatment records and none of them used the wrong name, social security number or service number.  That is not why VA has been unable to locate his service treatment records.   Rather, VA was advised by the National Personnel Records Center (NPRC), that it no longer has the Veteran's Navy records because  it appears he reentered service and the record was returned to the Navy.  It is unclear whether the Veteran was specifically advised of this reason for VA not being able to obtain his records from the NPRC, but he was advised that the RO was requesting his records from the Navy Personnel Command back in 2009.  No response, however, was received from the Navy Personnel Command after two attempts.  

Instead, the NPRC advised VA to request the Veteran's records directly from DPRIS (Defense Personnel Records Information Retrieval System), which would provide any imaged records available.  Unfortunately, only a few records have been located, like the entrance examination, some dental records, and a few clinical records.  However, none of the records obtained show he received treatment for his knees in service.  Furthermore, his separation examination is also not available.  Efforts to reconstruct his records were not successful.  It appears that DPRIS was last checked in January 2012 and it was noted that all records available through DPRIS are associated with the claims file.  Consequently, the only evidence available as to what happened in service is the Veteran's statements and testimony.  

The Veteran testified at two hearings, one at the RO in September 2008 and one before the Board in August 2011, that he injured his right knee in service while playing in an intramural football game when he was stationed at the Naval Hospital in Portsmouth, Virginia, in either 1983 or 1984.  He testified that his right knee was casted for about six week and he had a significant period of physical therapy thereafter (approximately 18 months) until he was relocated to his next duty stationed aboard a ship where he spent the last four years of his service.

The Board observes, however, that at a January 2014 VA examination, the Veteran reported that it was his left knee, rather than his right, that he injured playing football in service.  As discussed in the Introduction section, the Veteran has been awarded service connection for his left knee disability.  This grant was based upon the Veteran's report of having a football injury in service.  Consequently, for purposes of adjudicating the claim for service connection for a right knee disorder, the Board must find that the Veteran's report of a right knee football injury in service is not credible because of the change in his story in January 2014 and because his testimony is the basis for the service connection of his left knee disability.  It cannot, therefore, also be applied to his right knee.  

The Board acknowledges, however, that the Veteran also testified to having knee pain as a result of the wear and tear on his knees caused by having to get around onboard ships, which required a lot of walking and climbing up and down ladders, as well as physical activities in staying fit and playing sports in service.  Consequently, the Board does find that the Veteran has alleged a different injury in service to which his current right knee disorder may be related thereto.  

Upon review of the evidence, the Board finds that it establishes that the Veteran's right knee disorder is currently diagnosed as chondromalacia.  See January 16, 2014 VA examination; May 1, 2015 VA Orthopedic Surgery Consult note; and February 19, 2016 VA Medical Opinion.  

At the September 2008 and August 2011 hearings, the Veteran testified to having been on two ships while in the Navy and going up and down the stairwells, ladder wells and steel decks a lot.  At the August 2011 hearing, he specifically testified to serving onboard a ship for four years after the football injury during which time he served as a dental assistant but also having duties as a preventive maintenance tech and a Supply PO that required a lot of walking to get supplies for the dental department and maintaining firefighting equipment on the ship, as well as generally walking and climbing ladders to get around the ship.  He also testified to being working out, running and playing sports in general such as football.  Moreover, the Veteran testified he noticed his knees throbbing and went for treatment for his knees while onboard this ship.  X-rays were taken.  He was diagnosed with chondromalacia and prescribed Ibuprofen.  

In support of his claim, the Veteran submitted a private medical opinion in July 2012 in which the private physician opined that "it is more likely than not that [the Veteran's] current knee conditions, including but not limited to his confirmed diagnosis of bilateral chondromalacia patella and bone loss, are a result of and an injury consistent with the football injury and subsequent naval duties described by [him] attendant to his duties while in service in the United States Navy."  The Board finds that this opinion is lacking in probative value because it is not based upon a fully articulated reasoning for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In January 2014, a VA examiner opined that the Veteran's diagnosed right knee chondromalacia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness because there is a lack of continuity of condition, care and symptoms to suggest it is a continuation of the conceded service injury therefore not as least as likely as not second to service duty.  However, as previously discussed, the Veteran changed his story and reported at this examination that it was his left knee, not his right, that was injured playing football in service.  In the examination request, the examiner was told to "specifically consider and address the Veteran's testimony of his right and left knee injuries in service (which is to be accepted as fact)."  However, the exact nature of the injury and to which knee it applied to was not specified.  It is clear from the examination report that the VA examiner accepted the Veteran's report at the examination without review of the previous hearing testimony although such was listed in the examination request.  

Consequently, the Board finds that the VA examiner's opinion is lacking in probative value because it is unclear what "conceded service injury" to which the examiner was referring as the Veteran had changed his story.  The VA examiner's failure to catch the change in the Veteran's story and explain the change in rendering the opinion causes uncertainty because what was conceded by the RO was not what was reported by the Veteran and conceded by the VA examiner.  Thus, the probative value of the VA examiner's opinion is lessened.  

As for treatment records, there are no private treatment records although the Veteran identified private treatment prior to his treatment at VA for his knees.  He has indicated that these treatment records are not available.  As for VA treatment records, there are treatment records as far back as the 1990s, however, the earliest treatment seen for his knees is in November 2001 and subsequently thereafter.  These records document the Veteran's report of having longstanding knee pain with onset during service (with occasional reports of in-service knee injury while playing football) and continuing and worsening knee pain since service.

In January 2016, the RO sought an addendum to the January 2014 medical opinion report due to the receipt of conflicting evidence since that examination.  In February 2016, a medical opinion was provided.  The Board acknowledges that the medical opinion sought and obtained essentially pertains only to the left knee.  However, in the rationale provided, the VA examiner provided information that is supportive of the Veteran's right knee claim.  Specifically, in support of her opinion that the Veteran's left knee disability is related to his military service, the VA examiner stated that "[t]his Veteran has evidence of early [osteoarthritic] changes in both knees.  The medial meniscus degenerative tears are most likely due to developing [osteoarthritis].  Radiographic narrowing of medial meniscus was noted initially in left knee in 2001, and initially in right knee in 2009, which is over 10 years after completion of military service in 1989."  She also stated that the "bilateral knee chondromalacia, also known as patellofemoral pain syndrome (PFPS) in the medical literature, can be a chronic condition over several years, depending on the ongoing level of physical activity.  This Veteran gives a stated history of constant bilateral knee pain consistent with this diagnosis.  Physical activity such as football playing can result in the onset of PFPS. Overall, radiographic findings from 2001 to 2015 do show intermittent chondromalacia changes in both knees."  She finally stated that the "[a]lthough there is minimal evidence of record found during military service for evaluation and treatment of left knee symptoms, the overall evidence and history is equipoised regarding the requested medical opinion for [service connection] for the left knee.  Therefore, the medical opinion is decided in favor of the Veteran for the left knee condition."

In making these statements, the VA examiner referenced the Online Up-To-Date literature reviewed through February 2016:

1.  Chondromalacia patellae is a syndrome of patellofemoral pain seen primarily in adolescents and young adults secondary to repeated microtrauma or single traumatic injury to the posterior patellar articular cartilage.  Patellofemoral maltracking is a risk factor, resulting in recurrent patellar subluxation and trauma to the patellar cartilage.  Although the diagnosis can usually be made clinically, magnetic resonance imaging (MRI) is the modality of choice when chondromalacia patellae is suspected but the diagnosis is uncertain.  Plain film radiography is limited in diagnosis of early chondromalacia patellae.  In more advanced stages, joint space narrowing and signs of secondary patellofemoral osteoarthritis are seen.  Reported sensitivity and specificity of MRI for detection of articular cartilage lesions of the patella and femoral trochlea are 91 and 98 percent, respectively.

2. Osteoarthritis - OA is the most common arthropathy seen in the knee.  OA can be primary or secondary to prior joint injury or infection, osteonecrosis, inflammatory and crystal-induced arthropathies, metabolic disorders, or hemophilia. Degenerative meniscal tears appear to be an early event in development of OA as shown by several studies.

In addition, in discussing the conflicting evidence as requested, the VA examiner commented that the January 2014 MRI findings for the right knee of acute mild pes anserine bursitis, in addition to chronic changes in anterior cruciate ligament, chronic medial cruciate ligament thickening, and patellar cartilage defects can be consistent with chronic chondromalacia patella and patellofemoral degenerative joint disease, which was initially noted radiographically in 2009 in earlier stages of degeneration.  Moreover, she commented that the January 2014 VA examiner did not consider the results of that MRI of right knee as the study was not completed until after the examination and the results of that study would most likely have modified the VA examiner's diagnosis of chondromalacia and degenerative changes of the right knee.  Finally, she stated that the Orthopedist consults in January 2014 and May 2015 gave a diagnosis of chondromalacia patella and chondromalacia of the medial femoral condyle of the right knee based on the MRI findings.

After reviewing this evidence, the Board finds that the evidence does not clearly establish that the Veteran's chondromalacia of the right knee is related to his military service.  However, there is both a favorable and unfavorable medical opinion neither of which has more probative value than the other.  There is the Veteran's testimony of an onset of pain in service and continuity of symptoms since service but no evidence of a continuity of treatment or evidence of a clinical disorder for many years after service.  The Board finds that, since there is no showing of a continuity of osteoarthritis since service or an onset within one year after service, service connection pursuant 38 C.F.R. § 3.303(b) or § 3.307(a) is not warranted.  Yet, the February 2016 VA examiner's statements tend to support his claim in that they show that there is definite evidence of chondromalacia in the right knee ("radiographic findings from 2001 to 2015 do show intermittent chondromalacia changes in both knees"); his complaints of constant knee pain are consistent with this diagnosis; and the Veteran's physical activities, such as football playing, can result in the onset of chondromalacia (also known as patellofemoral pain syndrome).  The VA examiner's statements, therefore, tends to establish a current right knee disorder (chondromalacia), an in-service injury or event (physical activities such as football playing) and a nexus between the two (a continuity of symptoms as reported by the Veteran).

Consequently, the Board finds that the evidence is in equipoise as to whether the Veteran's current chondromalacia of the right knee is related to his military service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for chondromalacia of the right knee.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to service connection for is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


